Title: To George Washington from James McHenry, 20 July 1794
From: McHenry, James
To: Washington, George


               
                  Sir.
                  Fayetteville [Md.] 20th July 1794
               
               Before my setting out for the springs which will be on wednesday permit me again to bring into your recollection Mr George Salmon whose worth and qualities as a citizen has been the cause of my having heretofore ventured to solicit you in his behalf.  I am very sensible to the difficulties attendant on your situation and the serious embarrassments you must frequently experience in deciding between opposite combinations in favour of competitors for office, where you do not yourself possess a full knowlege of their respective characters talents and pretensions, at the same time I hope that some occasion may occur when there will be no impropriety in your wieghing the pretensions of Mr Salmon with those who may appear with a more numerous train of recommendations. Mr Salmon is much esteemed by his fellow citizens, and I believe no one could obtain a stronger general certificate in his behalf, were such a certificate considered indispensible, or necessary as an evidence of their esteem or proof of his talents; but permit me to add, that I am sincerely persuaded that you will be directed should any vacancy occur in the customs or naval office by the removal of Mr Purviance, by those disinterested and just rules and motives which have heretofore distinguished your official determinations in like cases.
               I intreat you to forgive me for this tribute to a worthy and deserving citizen, and believe me to be with wishes for a continuance of your health very truely your most obt & humbl. st
               
                  James McHenry
               
             